Citation Nr: 0306901	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post medial 
meniscectomy with degenerative joint disease of the left 
knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on February 12, 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The veteran initially had also appealed seeking an increased 
evaluation for hearing loss, but that appeal was withdrawn by 
the veteran in a statement dated February 12, 2002, and that 
issue is not before the Board.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his left knee 
disability has been obtained or requested by the RO.

2.	The veteran's left knee disability is manifested by pain 
and X-ray evidence of degenerative arthritis.  There is no 
current subluxation or instability, and the veteran has 
extension of the left knee to 5 degrees, and flexion 110 
degrees, which could be limited by as much as 50 percent 
more during flare-ups.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
status post medial meniscectomy with degenerative joint 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The February 2001 rating decision, and the April 2001 
Statement of the Case (SOC), advised the veteran of the laws 
and regulations pertaining to an increased rating claim for a 
knee disability.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that he was 
entitled to a 20 percent rating for the left knee based on 
the rating criteria and that he did not meet the criteria for 
the next higher rating.  The veteran was told at his personal 
hearing that he needed to submit additional private medical 
records showing treatment for his knee disability that he had 
in his possession or which he could gather and that VA would 
help if he needed assistance.  In addition, the Board sent a 
letter to the veteran dated in December 2000 informing him 
that he needed to report for a VA examination, which he did.  
Lastly the veteran was sent a letter dated in March 2003, 
which notified him that it intended to consider the 
additional examination report, and asked him to submit any 
additional evidence or information in response.  The 
veteran's representative responded by filing an informal 
brief.  The RO obtained the veteran's service medical records 
and VA outpatient treatment records as well as private 
medical records.  The veteran was provided VA examinations 
for his left knee in November 2000 and January 2003.  There 
is no indication that there is any additional evidence 
available.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Increased evaluation for a left knee disability

Service medical records reflect that the veteran underwent a 
medial meniscectomy for a torn meniscus; service connection 
was granted for this disability in an August 1977 rating 
action and a noncompensable evaluation was assigned.  An 
arthrogram of the left knee in November 1989 documented mild 
degenerative joint disease and VA physical examination in May 
1991 revealed flexion was to 120 degrees and flexion was to 5 
degrees.  There was no locking or instability noted.  A 10 
percent rating was awarded from March 1991.  The veteran 
filed a claim in July 2000 seeking an increased rating for 
his left knee disability; an increased rating to 20 percent 
was granted in the February 2001 rating action, and the 
veteran appealed that determination. 

The veteran underwent a VA examination in November 2000.  The 
veteran complained of increasing pain in his left knee, and 
difficulty standing for more than an hour.  The examiner 
reviewed X-ray reports that showed severe joint space 
degenerative changes characterized by joint space narrowing, 
osteophyte formation, and subchondral sclerosis.  The 
examiner noted that there might be some fluid accumulation in 
the left knee.  There was no soft tissue swelling. Flexion 
was to 90 degrees and extension to 0 degrees.  The diagnosis 
was severe degenerative joint disease in all three 
compartments of the left knee.

Private treatment notes from Sullivan Orthopedic Associates 
dated from September 2000 to January 2002 indicate that the 
veteran continued to complain of pain in his left knee.  A 
treatment note dated in September 2000 indicated that the 
left knee was tender and there was crepitus on motion.  Range 
of motion of the knee was to 90 degrees with increasing 
tenderness beyond 90 degrees.  There was full extension of 
the knee, no effusion, and no instability noted.  A treatment 
noted dated in January 2002 indicated that the range of 
motion of the left knee was from 0 to 120 degrees.  There was 
no effusion noted in January 2002 and a negative McMurray's 
sign.  The possibility of "total knee surgery" was 
discussed in January 2002.  

The veteran testified at a personal hearing in January 2002.  
He testified that he has constant pain in his knee and that 
it is difficult to stand for more than about an hour.  He 
also testified that his knee will give out and become 
unstable.  The veteran indicated it was very difficult for 
him to squat or stoop.

The veteran underwent a second VA examination in January 
2003.  The veteran complained of pain in his knees when 
standing or walking  for any length of time.  The left knee 
had 12 degrees of varus.  There were osteophytes palpable at 
the joint margins bilaterally.  The range of motion of the 
left knee was 5 degrees of extension and 110 degrees of 
flexion.  The ligaments were stable but there was tenderness 
to the joint lines bilaterally with considerable crepitus on 
motion of the left knee.  The examiner provided a diagnosis 
of advanced degenerative arthritis of the left knee.  He 
indicated that the range of motion could be reduced up to 50 
percent on flare-ups, which would correspond to extension to 
approximately 55 degrees.  The examiner noted that there was 
no subluxation or instability of the knee.  The examiner did 
note considerable disability and loss of function due to 
pain.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Here, the evidence does not 
establish that there is subluxation or lateral instability of 
the left knee.  The veteran did testify that his knee will 
give out sometimes and be unstable, but the VA examinations 
in 2000 and 2003 did not find evidence of instability or 
subluxation.  The VA examiner in January 2003 specifically 
indicated that there was no instability or subluxation.  The 
private treatment notes from Dr. Iacono also indicate no 
instability of the left knee.  The veteran is not a medical 
professional and not competent to make a medical diagnosis.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on 
the examination findings of no instability and no 
subluxation, the Board finds that a rating under DC 5257 is 
not warranted.  38 C.F.R. § 4.71a, DC 5257 (2002).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had flexion of 
the left knee to 90 degrees at the November 2000 VA 
examination, to 120 degrees as indicated in a January 2002 
treatment note, and to 110 degrees at the January 2003 VA 
examination.  This does not warrant a compensable rating 
based on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 
(2002).  In fact, the veteran does not even meet the criteria 
for a 0 percent rating for limitation of flexion of the left 
knee which requires flexion limited to 60 degrees or less.  
Id.  The examiner in January 2003 did indicate that on flare-
ups motion could be limited further by as much as 50 percent 
(flexion to approximately 55 degrees).  This would be enough 
to meet the criteria for a 0 percent rating, but not for a 10 
percent rating which requires limitation of flexion to 45 
degrees or less.  Id.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
The treatment notes indicate extension to 0 degrees, and the 
January 2003 VA examination indicates extension to 5 degrees.  
Extension of 5 degrees is rated as 0 percent disabling 
according to the regulations.  Therefore, a compensable 
rating under Diagnostic Code 5261 is not warranted for the 
left knee.  38 C.F.R. § 4.71a, DC 5261 (2002).  

The Board finds that there is X-ray evidence of arthritis of 
the left knee.  The VA examiners have described the arthritis 
of the left knee as severe.  Diagnostic Code 5003 applies to 
osteoarthritis.  This Diagnostic Code provides that if there 
is X-ray evidence of arthritis, and there is limitation of 
motion of the joint involved that is noncompensable, then a 
10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5003 
(2002).  Here, the veteran's left knee extension is limited 
to 5 degrees which meets the criteria for a non-compensable 
rating under DC 5261, therefore, applying DC 5003, a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, DC 5003, 
5261 (2002).  There is no basis under DC 5003 to award a 
disability rating in excess of the current 20 percent 
assigned.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2002).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in the left knee, and the private 
treatment notes, the veteran's testimony, and the VA 
examinations all found pain on motion and pain on extended 
standing.  However, given that the veteran has only very 
minimal loss of motion, with no instability or subluxation of 
the left knee, the Board finds that the pain and loss of 
function does not more closely approximate the criteria for a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), 
DeLuca, 8 Vet. App. 202.

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  Here, a separate rating for 
arthritis is not warranted because the veteran's left knee 
disability is not manifested by instability or subluxation 
and is not ratable under DC 5257.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than 20 percent.


ORDER

Entitlement to an increased evaluation for status post medial 
meniscectomy, with degenerative joint disease, currently 
rated as 20 percent disability, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

